y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-15-00332-CV

                              VESTALIA, LTD., Appellant

                                            V.
      ADONIS F. TAYLOR-WATSON AND LARRY J. WATSON, JR., Appellee

    Appeal from the 215th District Court of Harris County. (Tr. Ct. No. 2014-73484).


TO THE 215TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 18th day of June 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                     Appellant, Vestalia, Ltd., has filed a petition for a
              permissive interlocutory appeal from an order signed on
              March 30, 2015. After due consideration, the Court denies the
              petition.

                     The Court orders that the appellant, Vestalia, Ltd., pay
              all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered June 18, 2015.
              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Bland, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




August 28, 2015
Date                                                CHRISTOPHER A. PRINE
                                                     CLERK OF THE COURT